Citation Nr: 1700810	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  15-03 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a coccyx (tailbone) disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from October 1948 to October 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board has recharacterized the lumbar spine and right hip issues on appeal by adding a third issue - service connection for a coccyx (tailbone) disorder.  As discussed below, the evidence of record shows a current coccyx disorder, sometimes described as low back pain.  Thus, the Board concludes that adding a third issue to the appeal for independent adjudication, in order to encompass the Veteran's reported symptoms, is the most proper way of handling the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  

The Board notes that the Veteran requested a Travel Board hearing before a Veterans Law Judge in his January 2015 Substantive Appeal (VA Form 9).  However, he failed to report for the hearing scheduled in October 2016.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Travel Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

Finally, in January 2015, the Veteran submitted additional private medical evidence to the Agency of Jurisdiction (AOJ).  However, the Veteran did not submit a waiver of AOJ review of this additional evidence.  In any event, there is now an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  In this instant case, the Substantive Appeal was received in January 2015, which is after the February 2, 2013 effective date of the new statute.  Also, the Veteran did not request initial AOJ review of this evidence.  Therefore, under the automatic waiver provisions, the Board will proceed with initial review of this additional private medical evidence, without referral to the AOJ. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current coccyx (tailbone) disability that first manifested during active service as the result of his duties as a gunners mate in the Navy from 1948 to 1952.

2.  The Veteran's current lumbar spine arthritis / osteopenia / spondylosis did not manifest in service and is not related to any event or incident of his active naval service from 1948 to 1952, including his duties as a gunners mate.  

3.  The Veteran's current right hip disorder did not manifest in service and is not related to any event or incident of his active naval service from 1948 to 1952, including his duties as a gunners mate


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has a coccyx (tailbone) disability that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2016).

2.  A lumbar spine disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  A right hip disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the decision below, the Board has granted the Veteran's claim for service connection for a coccyx (tailbone) disability.  Therefore, for this particular issue, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the lumbar spine and right hip disorders being denied in the present decision, VA's duty to notify was satisfied by a VCAA letter dated in September 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Accordingly, the Veteran has received all required notice in this case for the service connection issues on appeal for the lumbar spine and right hip, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has been no allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), VA outpatient treatment records, private medical evidence as authorized by the Veteran, and VA examinations.  For his part, the Veteran has submitted personal statements, statements from his spouse and ex-spouse, argument from his representative, and additional private medical evidence.  The Veteran failed to appear without cause or explanation for a Travel Board hearing scheduled for him in October 2016.  The Veteran has not identified any additional, outstanding evidence that is relevant to his service connection claims being decided herein for the lumbar spine and right hip.  

The Veteran was also afforded VA examinations and opinions in January 2014, March 2014, and November 2014 to determine the etiology of his lumbar spine and right hip disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, when considered together in conjunction with the November 2014 addendum opinion, this evidence was thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  The November 2014 VA addendum opinion also considered the Veteran and others' lay assertions.  As such, there is no basis for any further VA examination or opinion as to the lumbar spine and right hip issues on appeal.  

Moreover, for both the lumbar spine and right hip issues on appeal, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Accordingly, the Board is satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the service connection issues on appeal for the lumbar spine and right hip.   

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Initially, neither the coccyx disorder nor the right hip disorder at issue is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply for these particular disorders.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Instead, 38 C.F.R. § 3.303(a) and (d) apply.  

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The nexus element may also be fulfilled by competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

However, in the present case, the lumbar spine arthritis / spondylosis disorder at issue is in fact an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker, 708 F.3d at, 1338-39.  Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  

Service connection for certain enumerated diseases, such as lumbar spine arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" such as arthritis shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease such as arthritis in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

In addition, for chronic diseases listed in 38 C.F.R. § 3.309(a) - such as arthritis -service connection may be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the post-service symptoms.  38 C.F.R. § 3.303(b) (2016); see Walker, 708 F.3d at 1340 (Fed. Cir. 2013) (holding that only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in § 3.303(b).  The correct understanding of the "condition noted during service" is that the condition is one that is indicative of but not dispositive of a chronic disease.  Walker, 708 F.3d at 1339.  Stated another way, continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  

The Board acknowledges that the incurrence of an injury alleged to have happened in combat may be shown by lay evidence, if consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the Board finds no probative evidence that the Veteran engaged in actual combat with the enemy; thus, the combat presumption does not apply here.  In this regard, the Veteran vaguely mentioned being in combat near Korea, with no detailed description, at his January 2014 VA examinations.  The Veteran's SPRs and DD Form 214 only show that he served in a combat zone, but they do not document receipt of medals, badges, wounds, or decorations that specifically denote combat with the enemy.  There is no probative evidence or detailed description of record of combat.  Thus, the benefits of the combat presumption do not apply here.  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014). The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  

The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

	A. Coccyx (Tailbone)

The Veteran contends that he developed tailbone pain (sometimes described as low back pain) as the result of his military occupational speciality (MOS) duties as a gunners mate.  Specifically, these duties required him to train on a twin, five inch enclosed gun mount when firing.  His lower back would repeatedly drop into the steel seat of the gun mount during general quarter trainings (battle station).  This caused repeated impact and trauma to the tailbone from 1948 to 1952.  Post-service, he and his ex-spouse report continuity of symptomatology for the tailbone / low back pain, which became worse as he aged.  He says he visited doctors over the years, and was provided pain medication and muscle relaxers.  See October 2013 and January 2015 Veteran's statements; October 2013 ex-spouse statement; April 2014 NOD.  

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for a coccyx (tailbone) disorder.            

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the Veteran has been diagnosed with chronic tailbone pain (coccyodynia).  See December 2012 private consultation.  Incidentally, the coccyx is defined as "the small bone caudad to the sacrum . . . formed by union of four (sometimes five or three) rudimentary vertebrae, and forming the caudal extremity of the vertebral column."  Dorland's Illustrated Medical Dictionary 347 (28th ed. 1994).  In addition, "coccydynia" or "coccygodynia" refers to pain in the coccyx and neighboring region.  See Dorland's Illustrated Medical Dictionary 383 (30th ed. 2003).  In fact, VA's Rating Schedule contemplates a separate and distinct diagnostic code that refers to disability of the coccyx.  See 38 C.F.R. § 4.71a, Diagnostic Code 5298 (removal of the coccyx).  In any event, in the instant case, the evidence clearly reveals a current coccyx disorder. 

As to the second requirement of in-service incurrence, STRs document that in a July 1952 consultation report the Veteran described dull pain in the "right hip" for the past three years - so back to 1949.  The pain was aggravated by lifting heavy objects.  There was a notation of an in-service roller skating accident in 1949.  In any event, upon examination, the military physician observed and clarified that the pain was actually localized to the "left sacral region near the coccyx."  No right hip pain or lumbosacral pain was elicited at that time.  Thus, the medical and lay evidence of record shows symptoms of coccyx pain during service.  See 38 C.F.R. § 3.303(a).  The Board also emphasizes that the Veteran's development of pain in the coccyx region due to his MOS duties as a gunners mate is consistent with the places, types, and circumstances of the Veteran's service in the Navy.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Post-service, as to the third requirement of a nexus, the Veteran and his ex-spouse have been competent and credible in describing tailbone pain as a frequent and persistent problem, both in-service from 1948 to 1952, and post-service as well.  See 38 C.F.R.  § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  Moreover, with regard to a nexus, there is probative medical evidence a nexus or link between the Veteran's current chronic tailbone pain (coccyodynia) and his in-service duties as a gunners mate.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  In this regard, a private physician at a December 2014 private consultation opined the Veteran's chronic pain at the base of his spine, consistent with coccyodynia, was likely caused by repeated trauma to the coccyx while serving in the Navy.  This private physician reasoned that the Veteran's reported history was credible and supported this assessment.  (This private physician also diagnosed lumbar spondylosis, but did not relate that diagnosis to the Veteran's Navy service).  

With regard to the above favorable nexus opinion, the Court has emphasized that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  In the present case, as discussed above, the December 2014 private physician properly considered the Veteran's reported lay history, which the Board has found to be credible and consistent with his STRs and SPRs.  In making this determination, the December 2012 private physician correctly considered the credible lay statements from the Veteran regarding the onset of his tailbone symptoms.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Overall, the December 2012 private consultation thoroughly and accurately considered and addressed the Veteran's history and lay assertions and relevant longitudinal complaints.  

The Board adds that the VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

In addition, to establish a nexus, there is no requirement that a Veteran submit post-service medical treatment for a coccyx condition.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As a layperson, a veteran can be competent and credible to describe a condition involving coccyx pain.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Thus, this medical and lay evidence listed above indicates chronic tailbone pain (coccyodynia) has existed since its onset during service from 1948 to 1952.  
Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for a coccyx (tailbone) disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      B.  Lumbar Spine

The Veteran contends that he developed low back pain as the result of his MOS duties as a gunners mate.  Specifically, these duties required him to train on a twin, five inch enclosed gun mount when firing.  His lower back would repeatedly drop into the steel seat of the gun mount during general quarter trainings (battle station).  This caused repeated impact and trauma to the low back from 1948 to 1952.  Post-service, he and his ex-spouse report continuity of symptomatology for the low back pain, which became worse as he aged.  He says he visited a doctor over the years, and was provided pain medication and muscle relaxers.  See October 2013 and January 2015 Veteran's statements; October 2013 ex-spouse statement; April 2014 NOD; January 2014 VA spine examination.  

Upon review of the evidence of record, the Board finds that service connection for a lumbar spine disorder is not warranted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, based in part on May 2011 and October 2013 private X-rays reports of the lumbar spine and the pelvis, the Veteran has been diagnosed with arthritis / osteopenia / spondylosis of the lumbar spine.  The remaining is whether this chronic degenerative condition manifested in service, within one year of service, or is otherwise related thereto.

Once again, the Board notes that arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies here.  Walker, 708 F.3d at 1338-39.

The Veteran's STRs dated from 1948 to 1952 are negative for any complaints, treatment, or diagnosis of a lumbar spine disorder.  STRs document that in a July 1952 consultation report the Veteran described dull pain in the "right hip" for the past three years - so back to 1949.  The pain was aggravated by lifting heavy objects.  However, there was no mention of accompanying lumbar spine pain.  There was a notation of an in-service roller skating accident in 1949 - but no lumbar spine complaints were attributed to it at that time.  In any event, upon examination, the military physician observed and clarified that the pain was actually localized to the "left sacral region near the coccyx." - (this coccyx pain has already been service-connected in the present decision as discussed above).  Significantly, no reference was made to the area of lumbosacral or sacroiliac joints at that time.  No lumbosacral pain was elicited.  Examination of the spine revealed normal curvature, no muscle spasm, with motion in all directions "well-performed."  There was no limitation of motion.  There was no pain to palpation over the spine or pelvis.  The leg lengths were equal, with no muscular atrophy.  The neurological examination was normal.  The impression was no organic joint or bone disease.  Finally, a September 1952 STR discharge examination revealed a normal spine.  No defects or diagnoses were found. 

However, during service, the Board does acknowledge the Veteran's reported duties of his MOS as a gunner's mate of repeatedly dropping into the steel seat of the gun mount during general quarter trainings (battle station), is credible and consistent with the places, types, and circumstances of the Veteran's service in the Navy.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  These duties are not disputed.  

Although the Veteran's currently diagnosed arthritis / osteopenia / spondylosis of the lumbar spine is an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), none of these chronic disorders are "shown" in service.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of arthritis / osteopenia / spondylosis is of record during service.  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  

Post-service, there is also no probative, credible evidence of arthritis / osteopenia / spondylosis within one year of discharge from the Veteran's military service in 1952.  Thus, the Veteran is not entitled to service connection for arthritis / osteopenia / spondylosis on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.  The first clinical post-service evidence of documented low back pain possibly from arthritis is from the 1990s, many years after service.  See January 2014 VA spine examination report. 

Post-service, with regard to continuity of symptomatology, the Veteran and his ex-spouse are indeed competent as a layperson to report continuous low back pain and other symptoms, both during service and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Layno, 6 Vet. App. at 469.  In this regard, both during service and post-service, he has reported that he experienced low back pain, but that he never actually received low back treatment until the 1990s, when he sought chiropractic adjustments with relief.  See again January 2014 VA spine examination report.

However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (emphasis added).

The Board emphasizes that definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

That is, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In the present case, the following evidence, although not directly inconsistent with the Veteran's assertions, nevertheless does not corroborate any lumbar spine symptoms or complaints for many years after service.  In this vein, as noted above, the Veteran's STRs do not document any lumbar spine pain or any lumbar spine disability.  In addition, post-service, the December 2012 private medical consultation, dated prior to the Veteran filing his September 2013 claim for VA compensation for low back pain, specifically noted that the Veteran denied any cervical, thoracic, or lumbar spine pain.  The Veteran did report "chronic tailbone pain" at that time, but not lumbar spine pain.  (Again, the chronic tailbone pain has already been service-connected in the present decision).  Also, the December 2012 private physician, based on X-ray reports, did diagnose "age-appropriate spondylosis and degeneration in his lumbar spine."  However, unlike the coccydynia of the coccyx, this private physician did not relate the lumbar spine diagnosis to trauma from the Veteran's MOS during his Navy service.  Instead, the private physician determined the Veteran's spondylosis and degeneration in his lumbar spine was due to his "age," as opposed to any in-service trauma.  

The Board acknowledges it must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  But importantly, the Veteran's explicit denial of lumbar or thoracic spine pain at the December 2012 private consult is persuasive evidence that he was not then experiencing continuous lumbar spine pain from the time of his discharge from service in 1952, which outweighs his present recollection to the contrary.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

Post-service, with regard to a nexus, there is no probative medical evidence of record linking his current arthritis / osteopenia / spondylosis of the lumbar spine with his period of service in the Navy.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Absent such evidence of a nexus, service connection is not in order for the Veteran's lumbar spine.  In fact, March 2014 and November VA addendum opinions to the initial January 2014 VA spine examination rendered unfavorable nexus opinions.  The Veteran reported to the January 2014 VA spine examiner that his job duty in the military, i.e., manning the gun and jumping in and out of the seat, likely contributed to his low back pathology.  Regardless, the March 2014 and November VA clinicians opined that the Veteran's lumbar spine condition was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  These clinicians discussed the July 1952 STR showing that the back examination at that time was normal.  The current back pain that Veteran is now claiming was evidenced by X-ray findings, and was not due to the injury that caused his pain in the left sacral area closer to the coccyx during service, 65 years earlier.  The November 2014 VA clinician also reviewed the Veteran, his spouse, and his ex-spouse's lay statements.  This November 2014 VA clinicians remarked that the STRs do not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of Veteran's lumbar spine, such as spinous/vertebral fracture, disc herniation, or vertebral dislocation.  In the absence of such findings a post-traumatic or chronic inflammatory process is less likely than not.  Moreover, nor do the STRs document repetitive microtrauma to the lumbar spine which would be required to initiate and sustain a posttraumatic or chronic inflammatory process.  Furthermore, the fact that there was a substantial delay in lumbar treatment post-discharge was suggestive against a causative relationship. 

When considered together, the January 2014, March 2014, and November 2014 VA examination and opinions were thorough, adequate, supported by an explanation, based on a review of the claims folder, and supported by the probative evidence of record.  Importantly, the Veteran has not submitted any contrary medical nexus opinion of record with regard to his lumbar spine.  This evidence weighs heavily against the service connection claim for a lumbar spine disorder.   

With regard to lay evidence of a nexus of current arthritis / osteopenia / spondylosis of the lumbar spine to the Veteran's active naval service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of lumbar spine pain during and continuously after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, this allegation is unsupported by the evidence discussed above.  Additionally, neither the Veteran nor his representative has medical training or expertise for offering a medical nexus opinion as to current arthritis / osteopenia / spondylosis of the lumbar spine.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical evidence of record, which does not support the lay assertion of continuous lumbar spine pain from the time of service from 1948 to 1952.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the VA spine examiners in 2014 reviewed and considered the evidence of record, including the Veteran's lay statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for a lumbar spine disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      C.  Right Hip

The Veteran contends that he developed right hip pain as the result of his MOS duties as a gunners mate.  Specifically, these duties required him to train on a twin, five inch enclosed gun mount when firing.  His right hip would repeatedly drop into the steel seat of the gun mount during general quarter trainings (battle station).  This caused repeated impact and trauma to the right hip from 1948 to 1952.  Post-service, neither he nor his current spouse nor his ex-spouse has made a specific allegation of frequent and persistent or continuous right hip symptoms from the time of his discharge from the Navy in 1952.  See October 2013 and January 2015 Veteran's statements; October 2013 ex-spouse statement; April 2014 NOD. 

Upon review of the evidence of record, the Board finds that service connection for a right hip disorder is not warranted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, based in part on March 2007, January 2011, and May 2011 private X-rays reports of the right hip and the January 2014 VA hip examination, the Veteran has been diagnosed with avascular necrosis of the right femoral head and status post right total hip arthroplasty.  A clinical history of a right hip fracture was noted.  The Veteran underwent right hip replacement surgery in 2011.  Thus, the Veteran clearly has a right hip diagnosis, and the remaining question is whether his right hip disorder, status post total hip arthroplasty, manifested in service or is otherwise related thereto.

With regard to in-service evidence, in a July 1952 STR consultation report, the Veteran reported dull pain in right hip for the last three years - so back to 1949.  The pain was aggravated by lifting heavy objects.  A past history of a roller skating accident in 1949 was noted.  The military doctor also observed the Veteran's story was "vaguely presented."  Upon objective examination, however, in-service X-rays of both hips were normal.  There was no evidence of fracture, dislocation, or bony deformity to account for Veteran's right hip symptomatology.  In addition, any pain the Veteran reported at the time of the July 1952 STR consultation was localized to the left sacral area near the coccyx.  The Veteran did not refer to any hip pain during the examination.  There was no limitation of motion.  There was no pain to palpation over the pelvis.  There was a normal neurological examination.   The impression was no organic joint or bone disease.  Finally, a September 1952 STR discharge examination did not reveal any right hip disorder.  No defects or diagnoses were found. 

Both in-service and post-service, the Veteran has not been diagnosed with right hip arthritis or other enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply here.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39.   

However, during service, the Board does acknowledge the Veteran's reported duties of his MOS as a gunner's mate of repeatedly dropping into the steel seat of the gun mount during general quarter trainings (battle station), is credible and consistent with the places, types, and circumstances of the Veteran's service in the Navy.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  These duties are not disputed.  

Post-service, the Board has considered whether the Veteran has had frequent or persistent or ongoing symptoms of a right hip disorder continuing after his discharge from naval service in 1952.  The Veteran is competent to report observable right hip symptoms such as pain or discomfort.   Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  Regardless, both the medical and lay evidence of record reveals that after discharge from naval service in 1952, there is no record of any complaint, let alone treatment, for a right hip disorder until the 1970s, several decades after service in the Navy.  Importantly, the Veteran has never specifically alleged frequent or persistent or ongoing symptoms of a right hip disorder immediately after discharge in 1952.  In fact, in one instance the Veteran reported that his right hip began to "slip out of back" 30 to 40 years earlier in the 1970s (see January 2015 Veteran's statement) or that the onset of his right hip symptoms were in the 2000s (see January 2014 VA hip examination).  Thus, although there is reported right hip pain during service (with no objective confirmation), the clinical and lay evidence of record clearly documents no frequent or persistent symptoms or ongoing complaints of right hip pain for at least several decades after the Veteran's military service.  If it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See again Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Post-service, with regard to a nexus, there is no probative medical evidence of record linking his current right hip disorder with his active naval service from 1948 to 1952.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Absent such evidence of a nexus, service connection is not in order for the Veteran's right hip disorder.  In fact, there is probative medical evidence of record that clearly weighs against a relationship between the Veteran's current right hip disorder, status post right total hip arthroplasty, and his active naval service from 1948 to 1952.  

Specifically, a January 2014 VA hip examination revealed a diagnosis of status post right hip total hip arthroplasty with residual scar.  The Veteran reported the date of onset of the right hip symptoms is in the 2000s.  The Veteran was receiving orthopaedic care for four to five years until 2011 when he underwent a right total hip replacement.  The Veteran still asserted to the VA examiner that he believes that his right hip condition is a result of service-related activities, in that he often had to jump into the seats to man the gun onboard ship and the impact likely contributed to his right hip pathology.  That assertion notwithstanding, the VA examiner opined that the Veteran's right hip condition "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The rationale was that the Veteran's current hip examination revealed mildly limited range of motion of both hips with evidence of a right hip arthroplasty.  A review of his STRs showed a complaint of right hip pain; however, his in-service orthopaedic evaluation in July 1952 showed no evidence of right hip pathology.  There also were no post service treatment records showing that this Veteran developed a persistent right hip condition related to the right hip complaint during active service.  Therefore, the Veteran's current right hip arthroplasty was "less likely than not related to the complaint of right hip pain" during active service.   

Moreover, in a March 2014 VA addendum opinion from a different VA doctor, the VA examiner opined that the Veteran's right hip condition "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The rationale was that the in-service orthopedic evaluation of the right hip was normal.  The Veteran had no follow up treatment or complaints of pain.  Moreover, the reported date of onset of right hip pain was in the 2000s, almost 48 years later.  The Veteran's right hip replacement was due to avascular necrosis of femoral head, noted on X-ray dated in March 2007.  Hence, the Veteran's right hip condition was less likely than not incurred in military service. 

Also, in a November 2014 VA addendum opinion from a different doctor, the VA examiner opined that the Veteran's right hip condition "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The VA examiner stated that he had reviewed Veteran's VBMS file including lay statements from both the Veteran's current wife and his previous wife.  The rationale was that STRs do not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of Veteran's right hip, such as fracture, internal derangement, or dislocation.  In the absence of such findings a post-traumatic or chronic inflammatory process a nexus "is less likely than not."  Moreover, the STRs do not document repetitive microtrauma which would be required to initiate and sustains a posttraumatic or chronic inflammatory process.  Furthermore, there was a substantial delay in right hip treatment post-discharge, suggesting against a causative relationship.  In making this determination, the November 2014 VA examiner correctly considered the Veteran and others' lay assertions regarding the onset of his right hip disorder.  See again Dalton, 21 Vet. App. at 39-40.  

The January 2014, March 2014, and November 2014 VA examination and opinions, when considered in combination, were thorough, adequate, supported by an explanation, based on a review of the claims folder, and supported by the probative evidence of record.  Importantly, the Veteran has not submitted any contrary medical nexus opinion of record with regard to his right hip disorder, despite being given the opportunity to do so.  This evidence weighs heavily against the service connection claim for a right hip disorder.   

With regard to lay evidence of a nexus of current right hip problems to the Veteran's active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of right hip problems during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  

That notwithstanding, the Veteran's lay assertions in the present case are outweighed by the clinical evidence of record.  In fact, as mentioned above, the Veteran has never specifically alleged frequent or persistent or ongoing symptoms of a right hip disorder immediately after discharge from the Navy in 1952.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the VA examiners reviewed and considered the evidence of record, including the Veteran's lay statements and description of his gunner mate activities, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for a right hip disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a coccyx (tailbone) disorder is granted.  

Service connection for a lumbar spine disorder is denied.  

Service connection for a right hip disorder is denied. 

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


